Citation Nr: 0938612	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of the termination of the appellant's 
nonservice-connected pension benefits based on his status as 
a fugitive felon from March 19 to December 5, 2007.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $17,324.93, to include the issue of the validity of 
the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to 
October 1974.

The first issue listed on the cover page of this decision 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a January 2008 determination of the Department of 
Veterans Affairs (VA) Milwaukee Pension Center which 
terminated the appellant's nonservice-connected pension 
benefits for the period from March 19 to December 5, 2007, 
based on his status as a fugitive felon.  

The appellant submitted a notice of disagreement with the 
determination in February 2008 and a Statement of the Case 
was issued to him in August 2008.  The appellant duly 
perfected an appeal via the submission of a timely VA Form 9, 
Appeal to Board, in September 2008.  The Board therefore has 
jurisdiction of this issue.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.101, 20.200 (2009) (defining Board's 
jurisdiction).

In connection with the appeal, in August 2009, the appellant 
testified at a Board hearing at the VA Regional Office (RO) 
in St. Petersburg, Florida.  A transcript of that hearing is 
of record.  At the hearing, the appellant submitted 
additional evidence, along with a written waiver of initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304 
(2009).  He also moved to advance his case on the Board's 
docket, claiming financial hardship.  In September 2008, the 
Board granted the motion.  38 U.S.C.A. § 7107(a)(2) (West 
2002); 38 C.F.R. § 20.900(c) (2009).  

The second issue listed on the cover page of this decision 
arises from a December 2008 decision of the Committee on 
Waivers and Compromises at the Milwaukee Pension Center which 
denied a waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $17,324.93.  The debt at 
issue includes an overpayment of $7,799.17, stemming from the 
retroactive termination of the appellant's pension from March 
19 to December 5, 2007, based on his status as a fugitive 
felon.  The pension overpayment was thereafter increased to 
$17,324.93, when the appellant's pension was retroactively 
terminated for the period from November 1, 2006, to May 28, 
2008, based on information received from the Michigan 
Department of Corrections that the appellant had been 
incarcerated following a felony conviction from October 17, 
2002, until his parole on May 29, 2008.  See 38 C.F.R. § 
3.666 (2009) (providing for the discontinuance of pension 
when the recipient is imprisoned in excess of 60 days for a 
felony or misdemeanor conviction).  

Although the record currently on appeal contains no 
indication that the appellant has submitted a written notice 
of disagreement with the December 2008 overpayment 
determination, at his August 2009 hearing, the appellant 
expressed his disagreement and further raised the issue of 
the validity of the debt, stating that the dates of his 
incarceration were incorrect.  See Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993) (an oral statement at a hearing, when 
later reduced to writing in transcript, operates as the 
functional equivalent of a "written communication" for 
purposes of filing a Notice of Disagreement).  A statement of 
the case (SOC) has not yet been issued with respect to this 
matter.  Accordingly, a remand is necessary.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  This matter is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On March 19, 2007, a warrant was issued in Sarasota 
County, Florida, for the appellant's arrest based on a 
violation of his probation imposed following a felony 
conviction.  

2.  On December 6, 2007, the warrant was dismissed when the 
appellant attended a court hearing in Sarasota, Florida, to 
answer the charges against him.


CONCLUSION OF LAW

The termination of the appellant's nonservice-connected 
pension payments for the period from March 19 to December 5, 
2007, was proper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.666 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The matter at issue in this case, a determination of the 
appellant's fugitive felon status, is governed by Chapter 53, 
United States Code.  The United States Court of Appeals for 
Veterans Claims (Court) has expressly held that the VCAA does 
not apply to determinations under Chapter 53, United States 
Code, a statute "which concerns special provisions relating 
to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 
439-40 (2004) ("Although the Court in Barger did not explain 
its rationale for holding that the VCAA does not apply to 
chapter 53, the plain language of the statute leads to the 
conclusion that it does not."); Reyes v. Nicholson, 21 Vet. 
App. 370, 380 (2007) (noting that application of the VCAA 
notice provisions to chapter 53 proceedings is explicitly 
precluded).  


Background

The appellant has a long history of multiple felony 
convictions, with associated periods of incarceration.  His 
felony convictions include larceny by false pretenses and 
embezzlement.

In October 2006, shortly after being released on probation 
from one of his periods of incarceration, the appellant 
submitted an application for VA nonservice-connected pension 
benefits.  In a February 2007 rating decision, the RO granted 
nonservice-connected pension benefits, effective October 27, 
2006.  Payment of pension was effective November 1, 2006.  
See 38 C.F.R. § 3.31 (2009).  

On March 19, 2007, a warrant for the appellant's arrest was 
issued in Sarasota County, Florida, based on a probation 
violation.  

In a November 2007 letter, VA's Pension Center advised the 
appellant that the law prohibited payment of VA benefits to a 
"fugitive felon," defined as a person who is either fleeing 
to avoid prosecution, custody, or confinement; or who "is a 
fugitive by reason of violating a condition of probation or 
parole."  The appellant was advised that his pension 
benefits would therefore be terminated effective March 19, 
2007, but could be reinstated "as of the date the warrant is 
determined by the warrant agency to have been cleared."  

The following month, the appellant submitted a court record 
from Sarasota County, Florida, dated December 6, 2007, along 
with various unsupported allegations to the effect that the 
warrant had been maliciously filed and that he was pursuing 
unspecified legal remedies.  The Sarasota County court record 
submitted by the appellant indicates that he appeared before 
the court in connection with a charge of grand theft in 
violation of his probation.  There appears to be an 
additional charge related to acting as an unlicensed 
contractor, although the document is somewhat illegible.  
Regardless, the court record shows that the appellant was 
incarcerated at the time of his appearance and that the "VOP 
[violation of probation] warrant" was dismissed on the day 
of the hearing.  

According to a January 2008 Report of Contact, the RO 
thereafter contacted Sarasota County for clarification.  A 
county official confirmed that the court had dismissed the 
warrant of March 19, 2007, but that it had remained valid 
from its inception because the appellant had been in 
violation of his probation.  

In a January 2008 letter, the Pension Center advised the 
appellant that his benefits had been terminated March 19, 
2007, based on his status as a fugitive felon.  His pension 
benefits were reinstated December 6, 2007, the day following 
the date the warrant had been cleared.

The appellant appealed the determination, arguing that the 
termination of his pension benefits for the period from March 
19 to December 5, 2007, was improper because he had not been 
a fugitive felon.  His contentions are lacking in specificity 
but essentially amount to an allegation that the March 2007 
warrant for his arrest was issued as a result of a 
"bureaucratic 'snafu'" and not through any wrongdoing on 
his part.  He argued that the warrant should therefore be 
considered void ab initio and his payments reinstated from 
March 19, 2007.  

The appellant has also argued that he could not have been a 
"fugitive from justice" as he was under the supervision of 
probation officers in both Florida and Michigan from March 
19, 2007.  In support of his contentions, the appellant 
submitted a July 2009 statement from a probation officer with 
the Florida Department of Corrections to the effect that the 
appellant "was not a fugitive from justice from 9/29/06 to 
the present as he has either been continually monitored by 
the Parole office in Michigan as well as the probation office 
here in Sarasota, FL," pending the outcome of probation and 
parole violations in each state.  She noted that on December 
6, 2007, the violation of probation warrant was dismissed by 
the court "as the offender was not a fugitive from justice, 
and his probation was reinstated."  

At his August 2009 Board hearing, the appellant repeated his 
contentions to the effect that he could not have been a 
fugitive from justice beginning March 19, 2007, as he had 
been under the supervision of the Department of Probation and 
Parole in Detroit as well as the Department of Corrections in 
Florida.  He acknowledged that he had been incarcerated again 
in September 2007, but claimed that "I was never a fugitive 
from justice during the time in question from March to 
September."  Transcript at page 9.





Applicable Law

Pension is not payable on behalf of a veteran for any period 
during which he or she is a fugitive felon.  38 C.F.R. 
§ 3.666(e)(1) (2009).  

The term "fugitive felon" means a person who is a fugitive 
by reason of:  

(i)	Fleeing to avoid prosecution, or custody or 
confinement after conviction for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or 

(ii)	Violating a condition of probation or parole imposed 
for commission of a felony under Federal or State 
law.  

38 C.F.R. § 3.666(e)(2) (2009).  

The term felony includes a high misdemeanor under the laws of 
a State which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  38 C.F.R. 
§ 3.666(e)(3) (2009).  

VA's Adjudication Procedure Manual provides additional 
guidance with respect to issues relating to fugitive felons.  
See M21-1MR, Part X, Chapter 16 (2009).  Under those 
guidelines, a beneficiary who is the subject of a valid 
outstanding felony arrest warrant is presumed to be a 
fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1c.  

When a warrant is dismissed, recalled, or quashed, there was 
still a valid warrant up to the date the warrant was cleared 
and VA benefits are subject to adjustment from the warrant 
date until the recall/dismissal/quash date, unless there was 
a specific determination that the warrant was void from its 
inception because of mistaken identity or a defect in the 
warrant, or the court order specifically states that the 
recall is effective from a specific date that is on or before 
the date of the warrant, or uses the terminology nunc pro 
tunc, which refers to changing back to an earlier date.  M21-
1MR, Pt. X, Ch. 16.1f.  

VA will make reasonable efforts to contact the official to 
establish that the beneficiary is no longer in fugitive 
status, but ultimately it is the responsibility of the 
beneficiary to provide evidence that fugitive status has been 
cleared.  Evidence that the beneficiary's fugitive status has 
been cleared must originate with an official source at some 
level of government.  Uncorroborated statements by the 
beneficiary, a family member, or a private attorney may not 
be used to establish that a beneficiary is no longer in 
fugitive status.  M21-1MR, Pt. X, Ch. 16.3a.  


Analysis

As set forth above, on March 19, 2007, a warrant for the 
appellant's arrest was issued in Sarasota, Florida, based on 
his violation of a condition of his probation following a 
felony conviction.  The appellant has not contended 
otherwise.  

Despite this warrant, the appellant argues that he was 
improperly characterized as a fugitive felon beginning March 
19, 2007.  He contends that the warrant should be considered 
void ab initio, as it was either issued as a result of "a 
bureaucratic snafu" or was done so maliciously by his 
probation officer.  

Although the Board has considered the appellant's 
contentions, it does not find them to be persuasive.  The 
record on appeal contains absolutely no basis upon which to 
conclude that the warrant of March 19, 2007, should be 
considered void ab initio.  The December 2007 court order 
contains no specific finding that there was a defect in the 
warrant to render it void ab initio, nor did the court use 
the terminology nunc pro tunc or otherwise specifically state 
that the dismissal was effective prior to the date of the 
order.  Indeed, in January 2008, the RO clarified with an 
official from Sarasota, Florida, that although the warrant 
was dismissed on December 5, 2007, it had been valid since 
the date of its inception because the appellant had been in 
violation of his probation.  

The Board also notes that there is a well established 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  See United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Although the 
appellant contends that the warrant was issued maliciously or 
as a result of some bureaucratic snafu, there is no objective 
evidence to support his contentions.  Serious questions 
regarding his credibility notwithstanding, the appellant's 
unsubstantiated allegations, standing alone, are insufficient 
to rebut the presumption that the March 19, 2007, warrant was 
properly issued.  

The Board has also considered the appellant's allegations to 
the effect that he could not have been a "fugitive from 
justice" as he was under the supervision of probation 
officers in both Michigan and Florida during the entire 
period of the warrant was outstanding.  He reports that he 
had regular contact with his probation officer during this 
period.  

As discussed above, the term "fugitive felon" includes a 
person who is a fugitive by reason of fleeing to avoid 
prosecution, custody, or confinement.  Based on the July 2009 
letter from his probation officer, as well as evidence 
indicating that the appellant had contact with his probation 
officer during the period in question, the Board finds that 
the appellant was not fleeing to avoid prosecution, custody, 
or confinement during the period in question.  Moreover, the 
appellant has acknowledged that he was incarcerated again in 
September 2007.  Obviously, one who is already incarcerated 
cannot be fleeing to avoid confinement.  

The term "fugitive felon," however, also includes one who 
is violating a condition of probation or parole.  38 C.F.R. 
§ 3.666(e)(2) (2009).  As discussed in detail above, one who 
is the subject of a valid outstanding felony arrest warrant 
is presumed to be a fugitive felon for VA purposes.  M21-1MR, 
Pt X, Ch. 16.1c.  

In this case, the record on appeal shows that on March 19, 
2007, a felony warrant for the appellant's arrest was issued 
in Sarasota, Florida, and that warrant remained outstanding 
until December 6, 2007, when it was dismissed by the court.  
The appellant has not contended otherwise.  As discussed 
above, the warrant remained valid during the duration of the 
period it was outstanding.  M21-1MR, Pt. X, Ch. 16.1f.  Under 
these circumstances, the appellant was not entitled to 
receive VA benefits based on his status as a fugitive felon 
from March 19 to December 5, 2007.


ORDER

The appeal is denied.  

REMAND

As set forth above, in a December 2008 decision, the 
Committee on Waivers and Compromises at the Milwaukee Pension 
Center denied a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $17,324.93.  

At his August 2009 Board hearing, the appellant expressed his 
disagreement with this determination.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (an oral statement at a hearing, 
when later reduced to writing in transcript, operates as the 
functional equivalent of a "written communication" for 
purposes of filing a Notice of Disagreement).  A statement of 
the case (SOC) has not yet been issued with respect to this 
matter.  Accordingly, a remand is necessary.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Also at his August 2009 Board hearing, the appellant raised 
the issue of the validity of the debt at issue.  The Court 
has held that review of a waiver claim must be deferred 
pending formal adjudication of the challenge to the validity 
of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) ("[W]hen a veteran raises the validity of the debt as 
part of a waiver application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.  Thus, this matter 
should be considered on remand.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
appellant's challenge of the validity of 
the debt at issue.  If it is determined 
that the debt was properly created, the 
RO should notify the appellant and his 
representative of his right to appeal the 
decision.  If he files a notice of 
disagreement on this issue, a statement 
of the case should be issued, and he 
should be afforded the appropriate amount 
of time to perfect his appeal to the 
Board by filing a substantive appeal.

2.  If it is determined that the debt was 
properly created, the appellant and his 
representative should also be furnished a 
statement of the case addressing the 
issue of entitlement to waiver of 
recovery of the overpayment of 
nonservice-connected pension benefits in 
the calculated amount of $17,324.93.  If 
the appellant files a notice of 
disagreement on this issue, a statement 
of the case should be issued, and he 
should be afforded the appropriate amount 
of time to perfect his appeal to the 
Board by filing a substantive appeal.

The matters addressed in this remand should be returned to 
the Board for appellate review, only if an appeal is 
perfected.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


